         Case 3:19-cv-04171-JD Document 37 Filed 10/21/19 Page 1 of 4



 1 Michael J. Aguirre, Esq., SBN 060402
     maguirre@amslawyers.com
 2 Maria C. Severson, Esq., SBN 173967
     mseverson@amslawyers.com
 3 AGUIRRE & SEVERSON, LLP
     501 West Broadway, Suite 1050
 4 San Diego, CA 92101
     Telephone: (619) 876-5364
 5 Facsimile: (619) 876-5368

 6 Attorney for Plaintiffs

 7

 8                             UNITED STATES DISTRICT COURT
 9                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   ALEX CANNARA, et al.,                               Case No. 3:19-cv-04171-JD
12                                Plaintiffs,            STIPULATION TO
                                                         RESET HEARING DATE AND
13          v.                                           BRIEFING ON DEFENDANTS’
                                                         MOTIONS TO DISMISS;
14   KARLA NEMETH, et al.,                               [PROPOSED] ORDER
15                               Defendants.
16

17

18                                              STIPULATION
19          Plaintiffs Alex Cannara and Gene A. Nelson (“PLAINTIFFS”), on the one
20   hand, and Defendants California Public Utilities Commission and Commissioners
21   Marybel Batjer, Liane Randolph, Martha Guzman Aceves, Genevieve Shiroma, and
22   Clifford Rechtschaffen, in their official capacities; and Defendants California
23   Department of Water Resources and its Director, Karla Nemeth, in her official
24   capacity; the California Department of Finance and its Director, Keely Bosler, in her
25   official capacity; California State Controller Betty Yee, in her official capacity; and
26   California State Treasurer Fiona Ma, in her official capacity (“DEFENDANTS”), on
27   the other hand, hereby stipulate and agree to a hearing date and briefing schedule for
28   Defendants’ filed motions to dismiss the Complaint for Declaratory and Injunctive
                                                         1
     STIPULATION TO RESET HEARING DATE AND BRIEFING ON                               3:19-CV-04171-JD
     DEFENDANTS’ MOTIONS TO DISMISS
         Case 3:19-cv-04171-JD Document 37 Filed 10/21/19 Page 2 of 4



 1   Relief, ECF Nos. 24, 26 (“STIPULATION”).
 2          The parties to this action, through their respective counsel, hereby agree and
 3   stipulate to the following:
 4          WHEREAS, pursuant to a previous stipulation wherein Defendants requested
 5   a date of November 14, 2019 for hearing on their motions to dismiss the complaint,
 6   and the parties requested a briefing schedule relating thereto wherein Plaintiffs’
 7   Oppositions would be filed by October 24, 2019 and Defendants’ Replies filed by
 8   October 31, 2019, the Court set the hearing and briefing as stipulated (ECF 23);
 9          WHEREAS, on October 18, 2019, the Court reassigned the matter to the
10   Honorable James Donato, vacated the pending hearing date, and advised the parties
11   to renotice any matters set for hearing before Judge Donato (ECF 35);
12          WHEREAS, DEFENDANTS and PLAINTIFFS met and conferred and agree
13   that Defendants’ motions to dismiss (ECF 24 and ECF 26) be reset for hearing on
14   December 12, 2019 at 10:00 a.m. in Courtroom 11, 19th Floor;
15          WHEREAS, DEFENDANTS and PLAINTIFFS further agree that Plaintiffs
16   will have until November 7, 2019 to file any oppositions or other responsive
17   pleadings to the motions;
18          WHEREAS, any reply by Defendants would be due on or before November
19   21, 2019, which would leave the Court 21 days to consider the pleadings from the
20   time of the reply briefs to the date the parties propose for the Court to hear the
21   matter: December 12, 2019.
22          It is so stipulated.
23
     October 21, 2019                       By:     /s/Christofer C. Nolan
24                                                  CHRISTOFER C. NOLAN
25                                                  Attorneys for Defendants CALIFORNIA
                                                    PUBLIC UTILITIES COMMISSION AND
26                                                  ITS COMMISSIONERS
27

28
                                                         2
     STIPULATION TO RESET HEARING DATE AND BRIEFING ON                           3:19-CV-04171-JD
     DEFENDANTS’ MOTIONS TO DISMISS
         Case 3:19-cv-04171-JD Document 37 Filed 10/21/19 Page 3 of 4



 1                                          By:     /s/Gabrielle D. Boutin
                                                    GABRIELLE D. BOUTIN
 2
                                                    Attorneys for Defendants CALIFORNIA
 3                                                  DEPARTMENT OF WATER RESOURCES
                                                    AND ITS DIRECTOR, KARLA NEMETH,
 4                                                  IN HER OFFICIAL CAPACITY; THE
                                                    CALIFORNIA DEPARTMENT OF
 5                                                  FINANCE AND ITS DIRECTOR, KEELY
                                                    BOSLER, IN HER OFFICIAL CAPACITY;
 6                                                  CALIFORNIA STATE CONTROLLER
                                                    BETTY YEE, IN HER OFFICIAL
 7                                                  CAPACITY; AND CALIFORNIA STATE
                                                    TREASURER FIONA MA, IN HER
 8                                                  OFFICIAL CAPACITY
 9
                                            By:     /s/Maria C. Severson
10                                                  MARIA C. SEVERSON
11                                                  Attorneys for Plaintiffs ALEX CANNARA
                                                    AND GENE A. NELSON
12

13

14                                  SIGNATURE ATTESTATION
15          I hereby certify that authorization for the filing of this document has been
16   obtained from each of the signatories shown above and that all signatories concur in
17   the filing’s content.
18                                                                 /s/ Maria C. Severson, Esq.
19
                                                             Maria C. Severson, Esq.
                                                             AGUIRRE & SEVERSON, LLP
20

21

22

23

24

25

26
27

28
                                                         3
     STIPULATION TO RESET HEARING DATE AND BRIEFING ON                                 3:19-CV-04171-JD
     DEFENDANTS’ MOTIONS TO DISMISS
         Case 3:19-cv-04171-JD Document 37 Filed 10/21/19 Page 4 of 4



 1                                       [PROPOSED] ORDER
 2          IT IS HEREBY ORDERED that the parties’ Stipulation to Reset Hearing
 3   Date and Briefing on Defendants’ Motions to Dismiss is approved. Unless they
 4   have already done so, Defendants shall timely re-file their notice of motion and
 5   motion with a new hearing date of December 12, 2019, at 10:00 a.m. in Courtroom
 6   11. Plaintiffs’ opposition papers shall be filed no later than November 7, 2019.
 7   Defendants’ reply papers, if any, shall be filed no later than November 21, 2019.
 8

 9   Dated:
                                                             Honorable James Donato
10                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         4
     STIPULATION TO RESET HEARING DATE AND BRIEFING ON                                  3:19-CV-04171-JD
     DEFENDANTS’ MOTIONS TO DISMISS
